Citation Nr: 1027897	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior 
October 16, 2009, and to an evaluation in excess of 30 percent 
from October 16, 2009, for eczema of the chest, breasts, abdomen 
and lower legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from March 1992 to December 1995.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the RO which, 
in part, denied an increase in the 10 percent evaluation then 
assigned for the Veteran's skin disorder.  The Board, in part, 
remanded the appeal for additional development in December 2008.  
By rating action in December 2009, the RO assigned an increased 
rating to 30 percent; effective from October 16, 2009, the date 
of VA examination showing increased disability.  38 C.F.R. 
§ 3.400(o)(2) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

As noted above, the Board remanded the issue on appeal in 
December 2008, for a VA examination to determine the extent and 
severity of the Veteran's skin disorder.  Although the Veteran 
was examined by VA in October 2009, the examiner did not provide 
a response to all of the questions posed.  Specifically, the 
examiner was instructed, in part, to report the percentage of the 
exposed areas affected, the percentage of the entire body 
affected, and whether the Veteran required systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  While the 
VA examiner provided an estimate of the entire body affected by 
the skin disorder, he unfortunately did not report the percentage 
of the exposed areas affected for each body part, i.e., each 
extremity and the posterior and anterior trunk areas, nor did the 
examiner comment on whether the Veteran required systemic 
therapy.  

Additionally, in the Appellant's Post-Remand Brief, dated in June 
2010, the representative argued, in essence, that the Veteran's 
skin disorder could also be rated under one of the other rating 
(skin) codes which allows for the assignment of separate ratings 
for each body part affected.  See Diagnostic Codes (DC) 7806 and 
7803-Note 2.  

In this regard, the Board notes that DC 7806 provides that a 
rating for dermatitis or eczema could also be rated under DCs 
7801, 7802, 7803, 7804 or 7805, depending upon the predominant 
disability.  Further, DC 7803, Note 2 provides that separate 
ratings may be assigned for each extremity and for the posterior 
and anterior trunk, based on the total area of the qualifying 
scars for each body part affected.  Therefore, in order to 
determine whether separate ratings would be appropriate, the 
examiner must first indicate whether the predominant disability 
involves residual scarring or an active skin disease, in this 
case, hidradenitis suppurativa.  If the predominant disability is 
residual scarring, the examiner must then provide an estimate of 
the affected areas for each body part, i.e., each extremity and 
the posterior and anterior trunk.  As the current evidence of 
record does not include sufficient information to address these 
questions, the appeal must be remanded for another VA 
examination.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Because the remand instructions were not 
complied with, the Board is required to remand the appeal for 
another VA examination.  Id; see also 38 C.F.R. § 19.9 (2009).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO/AMC for the 
following action:  

1.  The AMC should obtain all of the 
Veteran's VA treatment records from June 
2009 to the present, and associate them 
with the claim file.  

2.  The Veteran should be afforded a VA 
dermatological examination to determine the 
current severity of her skin disorder, 
diagnosed as hidradenitis suppurativa.  The 
claims folder should be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests and studies are to be 
performed.  The examination report should 
address the following: 

a.)  Provide a detailed description of 
the Veteran's skin disorder, including 
any residual scarring, and indicate 
whether the predominant disability is 
residual scarring or active skin 
disease.  

b.)  Indicate whether such symptoms as 
exudation or itching are constant, 
whether there are extensive lesions or 
marked disfigurement, and whether 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs were required 
during the past 12 months; the 
duration of any systemic therapy 
should be indicated.  

c.)  Indicate the percentage of the 
exposed areas affected; the 
percentage of the entire body 
affected, and the percentage of each 
body part affected, i.e., each 
extremity and posterior and anterior 
trunk areas (separately).  (The 
description should include both 
percentage of total body surface 
and square inches or square 
centimeters of the skin affected).  

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner has responded to all of the 
questions posed.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2009).  

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the Veteran's 
claim under all potentially applicable 
rating codes for the skin.  If the benefits 
sought on appeal remain denied, the Veteran 
and her representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

